In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00316-CV
     ___________________________

     IN RE A.G. AND C.O., Relators




             Original Proceeding
158th District Court of Denton County, Texas
       Trial Court No. 18-11492-211


   Before Wallach, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and motion

for temporary relief and is of the opinion that relief should be denied. Accordingly,

relators’ petition for writ of mandamus and motion for temporary relief are denied.1

                                                     Per Curiam

Delivered: October 6, 2021




      1
        This denial should not be construed as condoning the intemperate comments
of the trial court found on pages 136 through 138 of the reporter’s record of the
hearing in question.


                                          2